Case 2:18-cv-12061-TGB-MKM ECF No. 26, PageID.89 Filed 07/23/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


CHARLES L. GARAVAGLIA, et al                 2:18-CV-12061-TGB-MKM


                  Plaintiff,
                                         ORDER ADMINISTRATIVELY
                                              CLOSING CASE
      vs.


UNITED STATES OF AMERICA
– INTERNAL REVENUE
SERVICE,


                  Defendant.

     This is a long-standing case that began in 1996, when Plaintiffs
were investigated on tax and fraud charges and eventually audited twice
by the Internal Revenue Service. In the course of the second audit, the

IRS reversed its initial findings and gave notice to the Garavaglias that
they owed significant back taxes. Attempting to challenge this notice of
deficiency, the Garavaglias sought business records that they believed to

still be in the position of the IRS. A Bivens lawsuit in 2014 revealed that
the IRS did, in fact, still possess some boxes of their records.
     On July 13, 2017, Plaintiffs filed a Freedom of Information Act

request seeking (1) “copies of all exam notes, files and records” related to


                                     1
Case 2:18-cv-12061-TGB-MKM ECF No. 26, PageID.90 Filed 07/23/21 Page 2 of 3




the audit of their 1989 and 1990 individual income taxes, and (2) any
additional boxes of their financial records that had not been disclosed but

that the IRS still had in its possession. Plaintiffs eventually filed this
lawsuit to compel a response to their FOIA request. ECF No. 1.
     Since then, the Parties have been engaged in production. At a

November 23, 2020 teleconference with the Court, counsel for both sides
indicated that the IRS was in the process of producing records in response
to the first FOIA request, but that the parties were still attempting to

determine the scope of the second request. The Court ordered the Parties
to try to reach an agreement as to the scope of the second request and to
file a joint status report within three months indicating their progress.

As of February 18, 2021, the Parties have represented that production in
response to the first request is complete and that the IRS has been
making and will continue to make monthly releases of documents in

response to the second request until it is also complete. ECF No. 25.
     In light of the fact that this matter has been pending for a
significant period of time, and considering that the parties are

cooperating effectively and the IRS is continuing to produce the
requested documents, but that there is uncertainty as to how long it will
take the IRS to finish doing so, the Court will exercise its authority to

close the case for administrative convenience. See, e.g., Gordon v. Royal
Palm Real Est. Inv. Fund I, LLP, No. 09-11770, 2013 WL 12420136, at
*1 (E.D. Mich. Oct. 24, 2013); Moore v. Parris, No. 1:14-CV-01162-JDB,
                                    2
Case 2:18-cv-12061-TGB-MKM ECF No. 26, PageID.91 Filed 07/23/21 Page 3 of 3




2015 WL 5564729, at *3 (W.D. Tenn. Sept. 21, 2015) (“To
administratively close a case merely means to close a case for statistical

purposes in the office of the District Court Clerk and the Administrative
Office of the United States Courts.”).
      The Court retains jurisdiction for the purposes of enforcing the final

resolution of the production request. This closure does not affect or end
the IRS’ continued obligation to produce records in response to the second
request. The Parties should notify the Court through a joint filing if they

are able to resolve the case after production is complete. If the Parties
are unable to resolve the case within sixty days of the IRS’ completed
production of documents, the Court will entertain a motion to re-open the

case. The Court emphasizes as it did at its previous teleconference that
the IRS should continue to give full attention to this matter and assign
sufficient staff to resolve it as quickly as possible.

      Accordingly,    it   is   hereby   ORDERED         that   this   case   be
ADMINISTRATIVELY CLOSED. Nothing in this Order shall be
considered a dismissal or disposition of this matter.

      SO ORDERED this 21st day of July, 2021.


                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge

                                         3
